Order entered November 30, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01425-CV
                                     No. 05-18-01426-CV
                                     No. 05-18-01427-CV

                            IN RE STEVE F. SMILEY, Relator

               Original Proceeding from the Criminal District Court No. 1
                                 Dallas County, Texas
       Trial Court Cause Nos. F08-52454-H, F08-51675-H(A), and F08-51676-H(A)

                                         ORDER
                        Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.


                                                    /s/   JASON BOATRIGHT
                                                          JUSTICE